— Appeal by the defendant from a judgment of the County Court, Westchester County (Pirro, J.), rendered November 12, 1991, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
During his plea allocution, the defendant effected a valid waiver of his right to appeal (see, People v Seaberg, 74 NY2d 1; People v Burk, 181 AD2d 74). Were we to have reached the merits, we would have held that the defendant’s contentions are entirely without merit. Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.